At the very outset, allow 
me to congratulate Mr. Al-Nasser on his well-deserved 
election to the office of President of the General 
Assembly at its sixty-sixth session. I assure him of my 
delegation’s full support during his tenure. Let me also 
pay fitting tribute to his predecessor, Mr. Joseph Deiss, 
for the commendable manner in which he led the work 
of the General Assembly during the sixty-fifth session.  
 Mr. Ban Ki-moon also deserves our heart 
congratulations on his reappointment as Secretary-
General. His unanimous re-election was a true 
reflection of the confidence that all Member States 
have in him. 
 I also wish to express my profound joy at 
witnessing the Republic of South Sudan join the ranks 
of the Members of the United Nations. We welcome 
this new Member and extend our hand in friendship. 
 This sixty-sixth session of the General Assembly 
once again provides us with an opportunity to reflect 
on the overall situation in the world. The world 
continues to experience numerous challenges. The 
target date for the attainment of the Millennium 
Development Goals is fast approaching, yet the world 
continues to be overwhelmed by unending hurdles on 
the path towards their achievement.  
 Despite globalization, the least developed 
countries are yet to be fully integrated into global 
markets. Rapid environmental degradation, 
compounded by the effects of climate change, 
continues to adversely affect ecosystems, agriculture, 
water resources and energy supplies. HIV and AIDS 
have not relented in decimating whole nations. The 
promotion of the principles of democracy and good 
governance, the protection of fundamental human 
rights, and the abuse of power in international relations 
continue to present challenges. 
 As if this were not enough, terrorism continues to 
torment us. Along with the other challenges, this is a 
fight that we collectively must win. Terrorism is a 
  
 
11-51360 2 
 
transnational problem that cannot be left to one State 
alone to confront. All Member States must cooperate in 
addressing and eliminating this menace. The biggest 
challenge that we face in the post-Cold War era is to 
ensure that terrorists do not lay their hands on weapons 
of mass destruction.  
 In this regard, we reiterate our call for the total 
elimination of all nuclear weapons. We urge the 
nuclear weapon States to remain faithful to their 
commitments under the Treaty on the 
Non-Proliferation of Nuclear Weapons (NPT). We 
further call on those Member States that have not 
joined the NPT to do so without further delay. 
However, it would be illogical to ask non-nuclear 
States to shun the proliferation of nuclear weapons, 
while States that possess them continue to perfect new 
generations of such weapons and to threaten their use 
at the slightest opportunity. 
 Some States Members of this global Organization 
continue to experience either internal or external 
conflicts of significant proportions. The international 
community has not been consistent in its approach to 
the management of these conflicts. In some countries, 
the international community, acting through the 
Security Council, has been swift and decisive in 
intervening militarily. In other countries, the same 
international community has preferred mediation, and 
in yet still others it has turned a blind eye, at best 
leaving the mantle to some of its members to 
unilaterally threaten the imposition of sanctions. 
 It is against this background that we welcome the 
theme of our general debate, “The role of mediation in 
the settlement of disputes by peaceful means”. Indeed, 
the relevance and appropriateness of this theme at the 
present juncture in international relations is beyond 
doubt. In addressing this theme, we start from the 
premise that the peaceful settlement of disputes 
through mediation lies at the heart of the work of the 
United Nations. However, the United Nations has not 
sufficiently used mediation as a tool for conflict 
resolution.  
 The United Nations is charged with the 
maintenance of international peace and order through 
the Security Council. Consequently, the Council is 
expected to take a leading role in the settlement of 
disputes through mediation. In so doing, the Council 
must adopt the multilateral approach. Such an approach 
is the only way to guarantee transparency, impartiality 
and ownership of the process by the general 
membership of the United Nations. Mediation must 
have as its priority the peaceful settlement of disputes, 
the reconciliation of the parties and the future 
sustainability of peace and stability. Peace that is 
imposed without consulting all parties to conflicts 
cannot be sustainable. Bias and abuse of military 
power to influence the outcome of mediation in 
conflicts will quickly erode the credibility of the 
United Nations as an honest mediator and will 
reinforce perceptions of ulterior motives. 
 The Kingdom of Lesotho is a strong believer in 
the principle of subsidiarity. It is common knowledge 
that the primary role in the maintenance of 
international peace and security reposes in the Security 
Council. However, cooperation and coordination 
between the Council and regional organizations, in 
terms of Chapter VIII of the United Nations Charter, is 
key to resolving conflicts speedily. The United Nations 
must empower and support the efforts of regional 
structures and organizations, which in all cases have a 
comparative advantage in mediating. 
 However, the Security Council can better 
discharge this function only if it is more representative 
of the membership of the United Nations. A more 
representative Security Council will take into account 
all our aspirations, and its decisions will command 
legitimacy. Consequently, we continue to call for the 
early and comprehensive reform of the Security 
Council in order to make it more representative of the 
Member States. It is simply baffling, if not appalling, 
to see how this all-important issue of Security Council 
reform is being deliberately stymied. 
 The settlement of conflicts through mediation has 
been put to the test, and its successes are well recorded 
in the annals of history. The peaceful settlement 
through mediation of the conflict in the Republic of 
Kenya in 2007 is a typical example. It should be 
recalled that, in Kenya, a group of eminent persons 
from Africa worked together with the United Nations 
to broker a peaceful solution to the political stalemate 
that resulted from the disputed parliamentary and 
presidential elections of 2007. That solution resulted in 
the formation of an all-inclusive and stable 
Government.  
 Secondly, a specific subregional mediation by the 
Southern Africa Development Community yielded 
fruitful results in Zimbabwe, as did that of the African 
 
 
3 11-51360 
 
Union (AU) in Burundi. Furthermore, we witnessed a 
successfully mediated solution bring an end to Africa’s 
longest civil war in the Sudan.  
 The world rejoiced together with the people of 
South Sudan in July 2011 upon their attainment of 
independence as a sovereign nation. The remarkable 
mediation efforts of the African Union, with the 
support of the entire international community, helped 
in consolidating peace in South Sudan. Indeed, the 
mediation efforts are continuing in that sister country 
to ensure the maintenance of peace in the post-conflict 
period. 
 It is our humble but considered opinion that, 
where mediation has been given a chance, lives have 
been saved. The cost in resources, be they financial or 
human, has been minimal, and the destruction of 
infrastructure avoided. Above all, reconciliation 
between the warring factions has been realized. 
 Strangely, and despite having mediation at its 
disposal, the Security Council has at times preferred 
military intervention. I may also add that, at times, 
some members of the international community have 
unilaterally engaged in military interventions. 
Whenever military intervention has been preferred, it 
has not enjoyed the support of the general membership 
of the United Nations. Needless to say, the impact of 
military intervention in conflicts is catastrophic for 
innocent civilians, and it destroys infrastructure and 
the economies of countries.  
 In this regard, Libya may be used as a case study. 
The African Union developed a comprehensive road 
map that would have led to a peaceful settlement of the 
Libyan crisis by the Libyan people themselves. Sadly, 
we witnessed the deliberate marginalization of the AU 
in the resolution of that crisis. Military intervention 
was hastily adopted as an option, and the results of this 
kind of intervention are a matter of record for all to 
see, and indeed will be with us for a long time to come. 
 Nevertheless, the opportunity for all stakeholders 
to work together on consolidating peace in Libya has 
not eluded us. The African Union road map for peace 
remains as relevant today as it was at the beginning of 
the conflict. The United Nations and the African Union 
must work together to bring about the consolidation of 
peace, national reconciliation and the establishment of 
an all-inclusive Government in Libya. The United 
Nations, and not just a few countries with vested 
interests, should take the lead in the reconstruction of 
that country. This transparent and unbiased approach 
alone can ensure that there is no relapse into conflict in 
Libya. 
 We must employ all assets at our disposal so as to 
fully exploit mediation as a tool for conflict prevention 
and resolution. The good offices of the Secretary-
General in conflict prevention and resolution are an 
instrument that may be very effective in mediating 
conflicts. Those offices must be strengthened and given 
the human and other resources necessary to undertake 
mediation early enough to prevent conflicts and to deal 
effectively with those that are ongoing. In that regard, 
we encourage the mediation efforts of the Secretary-
General towards the realization of a free and 
independent Western Sahara. 
 By the same token, we are convinced that the 
solution to the settlement of the question of Palestine 
will be attained through genuine mediation. The 
stalemate in the negotiations is a source of grave 
concern to my country. We urge all the parties involved 
to resuscitate the negotiations between the State of 
Palestine and Israel without any further delay.  
 Similarly, we must explore the possibility of a 
mediated solution to the problem between the Republic 
of Cuba and the United States of America. The 
international community has been unanimous in its call 
for the lifting of the economic and commercial 
embargo imposed upon Cuba, yet the problem persists. 
Indeed, Cuba, like all Member States, is entitled to 
freedom of international trade and navigation. 
 I conclude by pointing out that the crises we face 
today provide us with an opportunity for introspection 
and to chart the way forward. The obstacles that lie 
ahead of us are not insurmountable. We must build a 
more robust multilateral organization that is responsive 
to the modern-day needs of our peoples. A United 
Nations that is able to work with its partners, including 
regional and subregional organizations, and all of its 
Member States will surely achieve much success in all 
of its endeavours. With renewed political will and 
determination, let us commit ourselves to the principles 
of mediation, as enshrined in the United Nations 
Charter, and to the peaceful settlement of all disputes 
and conflicts.